EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments have been agreed to by Applicant's representative, Susan Yee, on 5/20/21.
The application has been amended as follows:

Listing of Claims:
1.	(Currently Amended) A system comprising:      one or more hardware processors; and      a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:	receiving, by a digital goods management engine, a transaction request comprising a machine readable code scanned from a physical good of a first user;	analyzing, by a determination module of the digital goods management engine, the transaction request to determine a component of the digital goods management engine to process the transaction request;	based on the analyzing determining that the transaction request involves an access request for a digital version of content associated with the physical good, transmitting the transaction request to a digital access module of the digital goods management engine;	processing, by the digital access module, the transaction request, the processing including verifying, by the digital access module of the digital goods management engine, whether the machine readable code is valid and has not been previously used by accessing a database of used machine readable codes and corresponding users; and	: 
determining that a second user that previously used the machine readable code to access the digital version of the content did not purchase the physical good, 
charging the second user for previous access to the digital version of the content,
restoring the machine readable code for the first user, and	providing, to the first user, access to the digital version of content associated with the physical good.

2.	(Original) The system of claim 1, wherein the providing access to the digital version of the content further comprises providing digital rights to the digital version of the content associated with the physical good.

3.	(Previously Presented) The system of claim 1, wherein the machine readable code comprises a quick response (QR) code and the verifying whether the machine readable code is valid and has not been previously used comprises verifying whether the QR code is valid and has not been previously used.

4.	(Original) The system of claim 1, wherein the machine readable code comprises an individualized identifier for an instance of the physical good.

5.	(Original) The system of claim 1, wherein the machine readable code is a one-time use code.

6.	(Canceled)

7.	(Currently Amended) The system of claim 1, wherein the operations further comprise, in response to [[the ]]verifying that the machine readable code is valid and has not been previously used, providing, to the first user, access to the digital version of content associated with the physical good

8.	(Canceled)

9.	(Currently Amended) A method comprising:	receiving, by a digital goods management engine, a transaction request comprising a machine readable code scanned from a physical good of a first user;	analyzing, by a determination module of the digital goods management engine, the transaction request to determine a component of the digital goods management engine to process the transaction request;	based on the analyzing determining that the transaction request involves an access request for a digital version of content associated with the physical good, transmitting the transaction request to a digital access module of the digital goods management engine;	processing, by the digital access module, the transaction request, the processing including verifying, by a hardware processor of the digital access module of the digital goods management engine, whether the machine readable code is valid and has not been previously used by accessing a database of used machine readable codes and corresponding users; and	: 
determining that a second user that previously used the machine readable code to access the digital version of the content did not purchase the physical good, 
charging the second user for previous access to the digital version of the content,
restoring the machine readable code for the first user, and	providing, to the first user, access to the digital version of content associated with the physical good.

10.	(Original) The method of claim 9, wherein the providing access to the digital version of the content further comprises providing digital rights to the digital version of the content associated with the physical good.

11.	(Previously Presented) The method of claim 9, wherein the machine readable code comprises a quick response (QR) code and the verifying whether the machine readable code is valid and has not been previously used comprises verifying whether the QR code is valid and has not been previously used.

12.	(Original) The method of claim 9, wherein the machine readable code comprises an individualized identifier for an instance of the physical good.

13.	(Original) The method of claim 9, wherein the machine readable code is a one-time use code.

14.	(Canceled)

15.	(Currently Amended) The method of claim 9, further comprising, in response to [[the ]]verifying that the machine readable code is valid and has not been previously used, providing, to the first user, access to the digital version of content associated with the physical good

16.	(Canceled)

17.	(Currently Amended) A non-transitory machine readable medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine[[s]] to perform operations comprising:	receiving a transaction request comprising a machine readable code scanned from a physical good of a first user;	analyzing by accessing a database of used machine readable codes and corresponding users; and	: 
determining that a second user that previously used the machine readable code to access the digital version of the content did not purchase the physical good,
charging the second user for previous access to the digital version of the content,
restoring the machine readable code for the first user, and	providing, to the first user, access to the digital version of content associated with the physical good.

18.	(Canceled)

19.	(Currently Amended) The non-transitory machine readable medium of claim 17, wherein the operations further comprise, in response to the verifying that the machine readable code is valid and has not been previously used, providing, by the digital access module of the digital goods management engine to the first user, access to the digital version of content associated with the physical good

20.	(Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Dionne (United States Patent Application Publication No. 2007/0043670) discloses an invention for unlocking digital content embodied in digital readable form on a digital media carrier. Unlocking the digital content includes evaluating a code provided by a user scanning a tag attached to a printed, physical copy of the digital content; and if the code corresponds to an authorized code, unlocking the digital content. In addition, Bagley (United States Patent No. 7,613,919) discloses an invention for authentication using a one-time password. In system that includes a client, a service provider, and an authentication service, the authentication service generates an authentication service identifier for the client. Any suitable identifier may be used for the authentication service identifier, which generally takes the form of an arbitrary number of characters. From the client, the authentication service receives a client moniker (e.g., a username) for the client to use when accessing the authentication service. The authentication service sends a one-time password to the client for the client to use in accessing the service provider. When the authentication service receives a one-time password from the service provider, the authentication service sends the authentication service identifier for the client to the service provider to authenticate the client if the one-time password received from the service provider matches the one-time password sent to the client.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, based on the analyzing determining that the transaction request involves an access request for a digital version of content associated with the physical good, transmitting the transaction request to a digital access module of the digital goods management engine; processing, by the digital access module, the transaction request, the processing including verifying, by the digital access module of the digital goods management engine, whether the machine readable code is valid and has not been previously used by accessing a database of used machine readable codes and corresponding users; and in response to verifying that the machine readable code is valid and has been previously used, determining that a second user that previously used the machine readable code to access the digital version of the content did not purchase the physical good, charging the second user for previous access to the digital version of the content, restoring the machine readable code for the first user, and providing, to the first user, access to the digital version of content associated with the physical good.
Claims 2-5, 7 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 9 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 10-13, 15 are dependent on claim 9 and are allowable for the same reasons stated above. In addition, claim 17 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 19 are dependent on claim 17 and are allowable for the same reasons stated above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685